83 F.3d 428
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Floyd SCOTT, Plaintiff-Appellant,v.R.A. LAWRENCE;  R.W. Scicluna;  G.R. Hudson;  J. Rupert,Defendants-Appellees.
No. 95-15219.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Floyd Scott appeals pro se the district court's decision following a jury trial.   The jury rejected Scott's claim that he was assaulted by prison staff without cause and subjected to the use of physical force in violation of 42 U.S.C. § 1983.   He now argues that:  1) the jury verdict is not supported by the evidence;  2) he was prejudiced by being moved to and from the witness stand outside the presence of the jury;  3) he was denied a fair trial because his truthfulness and credibility were questioned;  and 4) evidence that the court ruled inadmissable was "placed in evidence by defendant's counsel."


3
We affirm.


4
There was sufficient evidence to support the jury's verdict.   The record contains testimony from the Correctional officers that Scott punched Lawrence in the face, struggled and resisted restraint, and bit Hudson's finger.   Further, Scott was not prejudiced by being moved to and from the witness stand outside the presence of the jury.


5
Scott was not denied a fair trial by having his truthfulness and credibility questioned.


6
The record reveals that no evidence was admitted that the court ordered not to be placed in evidence.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3